DETAILED ACTION
This action is in response to the request for continued examination filed 8 June 2022.
Claims 3-4 and 13-14 are cancelled.
Claims 6, 8, 16, and 18 are original.
Claims 2, 7, 9-10, 12, 17, and 19-22 are previously presented.
Claims 1, 5, 11, and 15 are currently amended.
Claims 1-2, 5-12, and 15-22 are pending.

The label “EN” indicates an examiner’s note.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 June 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-12, and 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites “a current point in time” at line 7 and “a current point in time” at line 13. It is not clear as to whether the “current point(s) in time” must the same or different current points in time. Further there are references to “the current point in time” at lines 7-8, 12, and 14. Accordingly, one of ordinary skill in the art would not be apprised as to the scope of the claim. For the purposes of further examination, it is assumed that all references to “current point in time” are to the same current point in time. The phrase “the current point in time” is recommend for line 13.

Further regarding claim 1, the claim recites “predict a fluctuation of an element which is input to a plant; … predict the fluctuation of the element from the current point in time to a prediction end point in time using the data from a current point in time to a point in time traced back to the first time, the prediction end point in time being after the current point in time by a second time;” and it is not clear as to whether the second “predict” limitation is a separate step (predict, again, a fluctuation) or is intended to further limit the first “predict” step (predict the fluctuation [under the specified conditions]). Accordingly, one of ordinary skill in the art would not be apprised as to the scope of the claim. This issue is related to other clarity issues, see below for assumptions and recommendations regarding this issue.
Further regarding claim 1, the claim recites “set a first time for specifying a range of data which is used for prediction of the fluctuation of the element; … change the first time so that an irregularity is not included in the data which is used for the prediction of the fluctuation of the element when a difference between a prediction result of the fluctuation of the element and an actual measurement value of the element exceeds a threshold specified in advance”. However, the limitations contradict in that a “first time” is used “for prediction” and “the first time” is changed and used for “the prediction”. Further it is not clear as to whether the prediction is the same that is made in one or both “predict” steps. Accordingly, one of ordinary skill in the art would not be apprised as to the scope of the claim. This issue is related to other clarity issues, see below for assumptions and recommendations regarding this issue.
Recommendation and interpretation in view of clarity issues for “predict a/the fluctuation of an/the element” and “for prediction” and “for the prediction”. The specification at figure 6 and pages 20-22 describe an iterative process whereby a prediction is made and if the result is unsatisfactory a time range may be changed and another prediction made. To resolve the clarity issues, the following language may be used:
 “wherein predicting the fluctuation of the element comprises:
set a first time for specifying a range of data which is used for prediction of the fluctuation of the element;
obtaining a prediction result for the fluctuation of the element from the current point in time to a prediction end point in time using the data from the current point in time to a point in time traced back to the first time, the prediction end point in time being after the current point in time by a second time;
change the first time so that an irregularity is not included in the data which is used for predicting the prediction result of the fluctuation of the element and an actual measurement value of the element exceeds a threshold specified in advance;
predicting the fluctuation of the element using the data from the current time point back to the changed first time; and”
For the purposes of further examination, the claim will be interpreted as if the recommended language is recited.

Regarding claim 11, the claim recites limitations like those of claim 1, and the same recommendation and interpretation are made, mutatis mutandis.

Regarding dependent claims 2, 5-10, 12, and 15-22, the claim inherit the deficiencies of the independent claim from which they depend and are rejected under the same reasoning.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-10, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a “plant operation support system comprising a storage storing a program” which does not restrict the storage such that it excludes transitory forms of signal transmission.
Storage and data storage are described at [0025] as the “data storage 12 stores the data D 1 and the data E 1 which are acquired in the data acquirer 11” and at [0082] as “The storage 54 includes an auxiliary storage device such as, for example, a hard disk drive (HDD) or a solid-state drive (SSD), and stores various types of information. For example, the storage 54 may store the data D 1 acquired by the data acquirer 11. 15 That is, the function of the data storage 12 shown in FIG. 2 may be realized by the storage 54. In addition, the storage 54 may store, for example, various types of programs which are executed by the condition fluctuation prediction device 10 or the online simulator 20.” Other references found in the specification include storing data in storage; however, the storage, as described in the specification, is not restricted so that storage excludes transitory forms of signal transmission. Accordingly, under the broadest reasonable interpretation, the scope of the claim includes transitory forms of signal transmission as storage and the claimed invention does not fall within at least one of the four statutory categories. Claims 2, 5-10, and 21, the claims do not remedy the deficiencies of claim 1 and accordingly the claimed inventions are found to not fall within a statutory category.
It is recommended to amend the preamble of claim 1 as follows: “A plant operation support system comprising a non-transitory storage storing a program which, when executed by at least one hardware processor, causes the at least one hardware processor to at least:”.

Claims 1-2, 5-12, and 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1:
Step 1:
As discussed above, the claimed invention does not fall within a statutory category.
Step 2A – prong one:
The claim recites “predict a fluctuation of an element which is input to the plant; simulate a behavior of the plant from a simulation start time to a simulation end point in time using the fluctuation of the element that is predicted and data which is obtained from the plant, the simulation start time being coincident with a current point in time or a time after the current point in time, the simulation end point in time being after the simulation start time by a simulation time; set a first time for specifying a range of data which is used for prediction of the fluctuation of the element; predict the fluctuation of the element from the current point in time to a prediction end point in time using the data from a current point in time to a point in time traced back to the first time, the prediction end point in time being after the current point in time by a second time; change the first time so that an irregularity is not included in the data which is used for the prediction of the fluctuation of the element when a difference between a prediction result of the fluctuation of the element and an actual measurement value of the element exceeds a threshold specified in advance; and set the simulation time to be equal to or less than the second time so that the simulation end point in time does not exceed the prediction end point in time” which is a process which may be performed mentally with or without physical aid, e.g. estimating a change in the influent and evaluating how the plant will handle of the influent in view of the change while ignoring anomalous data (see also Beck (1986) at pages 258-259 – “The clear priority for operational control is therefore to ensure that this growth rate is maintained in the face of dynamic disturbances to the plant. … Broadly speaking, these three surrogate control loops reflect, respectively, the slow, medium and fast speeds of process perturbation and response, of which the first two are sufficiently slow to have been implemented traditionally by the plant manager”) [see MPEP 2106.04(a)(2)]. Accordingly, at step 2A – prong one, the claim is found to recite an abstract idea.
Step 2A – prong two:
The claim recites “storage storing a program which, when executed by at least one hardware processor, causes the at least one hardware processor to [perform the method …]”; however, this is mere instruction to implement the judicial exception on a computer and does not integrate the judicial exception into a practical application [see MPEP 2106.05(f)].
Considering the claim as a whole, there is the judicial exception along with mere instruction to apply the exception on a computer; and there is nothing which integrates the judicial exception into a practical application.
Accordingly, at step 2A – prong two, the claim is found to be directed to a judicial exception [see MPEP 2106.04(d)].
Step 2B:
As noted for step 2A – prong two, the claim includes mere instruction to implement the judicial exception on a computer. This does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(f)].
Considering the claim as a whole, there is the judicial exception along with mere instruction to apply the exception on a computer; and there is nothing which amounts to significantly more than the judicial exception itself.
Accordingly, at step 2B, the claim is found to be directed to a judicial exception without significantly more than the judicial exception itself. [see MPEP 2106.05].

Regarding claim 2:
The claim recites “the program, when executed by the at least one hardware processor, causes the at least one hardware processor to predict the fluctuation of the element by performing statistical processing specified in advance with respect to the data which is obtained from the plant” which may be a simple mathematical calculation that may be performed mentally with or without physical aid, e.g. from [0026] of the instant specification “moving average”; along with mere instruction to implement it on a computer. Accordingly, the reasoning given for claim 1 applies, mutatis mutandis.

Regarding claim 5:
The claim recites “wherein when a first time range specified by the second time is different from a second time range in which the behavior of the plant  is simulated, the at least one hardware processor predicts the fluctuation of the element by adjusting the first time range with respect to the second time range” which is a process that may be performed mentally with or without physical aid, e.g. choosing to make the prediction within or at the edge of the moving average window; along with mere instruction to implement it on a computer. Accordingly, the reasoning given for claim 4 applies, mutatis mutandis.

Regarding claim 6:
The claim recites “wherein the element which is input to the plant is a raw material that flows into the plant” which only generally links the judicial exception to a field of use. Accordingly, the reasoning given for claim 1 applies, mutatis mutandis.

Regarding claim 7:
The claim recites “wherein the plant is a water treatment plant which treats raw water obtained from a water source, and wherein the fluctuation of the element is a fluctuation of a quality of the raw water” which only generally links the judicial exception to a field of use. Accordingly, the reasoning given for claim 1 applies, mutatis mutandis.

Regarding claim 8:
The claim recites “wherein the quality of the raw water includes at least one of alkalinity, pH, or turbidity” which only generally links the judicial exception to a field of use. Accordingly, the reasoning given for claim 1 applies, mutatis mutandis.

Regarding claim 9:
The claim recites “the program, when executed by the at least one hardware processor, causes the at least one hardware processor to predict the fluctuation of the quality of raw water using the measurement data” which is a process that may be performed mentally with or without physical aid, e.g. determining whether the quality is increasing or decreasing by viewing a meter; along with mere instruction to implement it on a computer.
The claim recites “wherein the fluctuation prediction device is configured to acquire measurement data indicating a measurement result of the quality of raw water from an actual plant control system which controls the water treatment plant” which is extra-solution activity that is only nominally related to the claimed invention, i.e. a mere declaration to use quality measurement rather than how such measurement is used. Such nominally related extra-solution activity (whether considered individually or in the context of the claim as a whole) does not integrate the judicial exception into a practical application [see MPEP 2106.04(d)] nor amount to significantly more than the judicial exception itself [see MPEP 2106.05(g)].
Accordingly, the reasoning given for claim 1 applies, mutatis mutandis.

Regarding claim 10:
The claim recites “the program, when executed by the at least one hardware processor, causes the at least one hardware processor to output prediction data indicating the predicted fluctuation of the quality of the raw water to the simulation device” which is mere instruction to apply the exception, e.g. having predicted a change in quality use it to estimate plant output.
Accordingly, the reasoning given for claim 1 applies, mutatis mutandis.

Regarding claims 11-12 and 15-20:
Step 1:
Each claim includes a collection of steps. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of processes.
Steps 2A and B:
The method of each claim corresponds to those performed by the system of claims 1-2 and 4-10 and the same reasoning applies.

Regarding claims 21-22:
The claims recite “wherein the irregularity is a peak in the data”; however, this does not change the nature of the data manipulation such that it is other than a process which may be performed mentally. Accordingly, the reasoning given for claim 1 applies, mutatis mutandis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-12, and 16-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Arimura (JP 2017056418 A, citations are drawn from translation) in view of Bertone (BERTONE, EDOARDO, RODNEY A. STEWART, HONG ZHANG, AND KELVIN O'HALLORAN. "Hybrid water treatment cost prediction model for raw water intake optimization." Environmental Modelling & Software 75 (2016): 230-242) and Yokokawa (US 2013/0066475 Al).

Regarding claim 1, Arimura discloses a plant operation support system comprising a storage storing a program which, when executed by at least one hardware processor, causes the at least one hardware processor to at least (as shown below):
Examiner’s note: Arimura includes four very similar embodiments. The citations are drawn primarily from the Fourth Embodiment which includes elements of the first three embodiments.
predict a fluctuation of an element which is input to a plant (P7:¶6: “In the calculation step, the turbidity (t .sub.2 ) of the water to be taken at time t .sub.2 based on the turbidity, alkalinity and pH of each water to be taken at time t .sub.0 and time t .sub.1 . The predicted values of alkalinity (t .sub.2 ) and pH (t .sub.2 ) are calculated. Turbidity (t .sub.2 ) is calculated using the above equation (1), alkalinity (t .sub.2 ) is calculated using the above equation (2), and pH (t .sub.2 ) is calculated using the above equation (3). Can be calculated”);
simulate a behavior of the plant from a simulation start time to a simulation end point in time using the fluctuation of the element that is predicted (P7:¶7-P8:¶1: e.g. “A method for obtaining an optimal injection rate of the agent can be used. Further, the injection rate A calculated by previously creating a relational expression between the turbidity of the water to be treated and the optimum injection rate of the flocculant and substituting the predicted value into the turbidity of this relational expression. Alternatively, a method of obtaining a value A × B × C obtained by multiplying the correction coefficient B obtained from the predicted value of alkalinity and the correction coefficient C obtained from the predicted value of pH can be used. The correction coefficients B and C are as described above. According to the flocculant injection rate determination device and the flocculant injection rate determination method using the same according to the fourth embodiment, the turbidity, alkalinity, and pH of the water to be treated taken at a future time t .sub.2 are determined. Since the flocculation agent injection rate is determined based on the predicted values of turbidity, alkalinity and pH, even if the turbidity, alkalinity and pH of the treated water are continuously changing, The amount of the flocculant that is optimal for removing the suspended solids can be poured into the water to be treated with higher accuracy.” EN: simulating injection by using the “[water] correction” coefficient. Also, as indicated by using “predicted values” [see figs 3-6] and “continuously changing”, the simulation end point “t.sub.2” is continuously changing, i.e. a simulation period corresponding to the growing prediction period, see equations 1-3 where “t.sub.2-t.sub.0” is used for prediction.), the simulation start time being coincident with a current point in time or a time after the current point in time (P7:¶4: “a future time t .sub.2”), the simulation end point in time being after the simulation start time by a simulation time (as discussed above for “continuously changing” simulation period);
set a first time for specifying a range of data which is used for prediction of the fluctuation of the element (P8:¶2: “t .sub.1 after this time t .sub.0” EN: t.sub.0 is a first time.);
predict the fluctuation of the element from the current point in time to a prediction end point in time using the data from a current point in time to a point in time traced back to the first time, the prediction end point in time being after the current point in time by a second time (P7:¶6: “In the calculation step, the turbidity (t .sub.2 ) of the water to be taken at time t .sub.2 based on the turbidity, alkalinity and pH of each water to be taken at time t .sub.0 and time t .sub.1 . The predicted values of alkalinity (t .sub.2 ) and pH (t .sub.2 ) are calculated. Turbidity (t .sub.2 ) is calculated using the above equation (1), alkalinity (t .sub.2 ) is calculated using the above equation (2), and pH (t .sub.2 ) is calculated using the above equation (3). Can be calculated.” EN: t.sub.1 is a current point in time, t.sub.2 is a prediction endpoint.”); and
set the simulation time to be equal to or less than the second time so that the simulation end point in time does not exceed the prediction end point in time (as cited above, t.sub.2 is the end point for prediction and simulation.).
Arimura does not explicitly disclose [simulate a behavior of the plant using] data which is obtained from the plant;
change the first time so that an irregularity is not included in the data which is used for the prediction of the fluctuation of the element when a difference between a prediction result of the fluctuation of the element and an actual measurement value of the element exceeds a threshold specified in advance.
However, Bertone teaches [simulate a behavior of the plant using] data which is obtained from the plant (PP233-238:§§2.2-2.3: describing data-driven methods for modeling the plant process, e.g. from P235:§2.3:¶2: “This algorithm is a key-component of the full hybrid cost prediction model, as it accounts for intermediate pH variations during the water treatment, and allows the estimation of chemicals such as carbon dioxide or sodium hydroxide, which are dosed for pH neutralization.” And P236 showing that data-driven models are used.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Arimura in view of the teachings of Bertone to include “[simulate a behavior of the plant using] data which is obtained from the plant” by using the model of Bertone to determine water treatment using predicted values of Arimura which would combine known art elements (Arimura prediction and Bertone’s simulation) according to known methods (note that Bertone’s simulation use pH, alkalinity, and turbidity and other measures) to yield a predictable result, i.e. simulation results which account for the plant processes). 	
And Yokokawa teaches change the first time so that an irregularity is not included in the data which is used for the prediction of the fluctuation of the element when a difference between a prediction result of the fluctuation of the element and an actual measurement value of the element exceeds a threshold specified in advance ([0082]-[0083]: e.g. “That is, the distribution reservoir water level monitor means 42 derives a water level plan of the distribution reservoir 20 based on the fresh water production quantity plan and the prediction value of the quantity demanded of a day, and monitors an error (the water level error) between the water level plan and the actually measured water level in real time. And, in a case where the absolute value of the water level error becomes not less than the predetermined threshold value, the plan correction means 43 corrects the optimum fresh water production quantity plan. That is, the plan correction means 43 calculates fresh water production quantity required for the remaining period from the fresh water production quantity produced from a starting time of the operation of the plan to the present time” EN: The uncorrected plan has the anomalous data, the corrected plan for the “remaining period” [after the anomalous data] has changed first (starting) time. Also “not less than the predetermined threshold” includes the claimed “exceeds a threshold specified in advance”.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Arimura in view of the teachings of Yokokawa to include “change the first time so that an irregularity is not included in the data which is used for the prediction of the fluctuation of the element when a difference between a prediction result of the fluctuation of the element and an actual measurement value of the element exceeds a threshold specified in advance” by adjusting the historical period used for prediction since this allows for correction of Arimura prediction models in view of anomalous data, see Yokokawa at [0083] - “For this reason, even in a case where the water level error is large and the original fresh water production quantity plan is broken, the fresh water production quantity plan can be properly modified by means of the correction”.

Regarding claim 2, Arimura discloses the plant operation support system according to claim 1 (in combination as shown above),
wherein the program, when executed by the at least one hardware processor, causes the at least one hardware processor to predict the fluctuation of the element by performing statistical processing specified in advance with respect to the data which is obtained from the plant (eqs 1, 2, and 3 found at pages 4, 5, and 6 respectively, i.e. the target fluctuation statistic drawn from the measured samples and t.sub.0 and t.sub.1, using α, β, and γ which are obtained by a least square method.).

Regarding claim 6, Arimura discloses the plant operation support system according to claim 1 (in combination as shown above),
wherein the element which is input to the plant is a raw material that flows into the plant (P7:¶5: “each water to be treated taken from a river or lake at time t .sub.0 and time t .sub.1 . Measure turbidity, alkalinity and pH.” EN: “water to be treated” is the raw material.).

Regarding claim 7, Arimura discloses the plant operation support system according to claim 1 (in combination as shown above),
wherein the plant is a water treatment plant which treats raw water obtained from a water source (P7:¶5: “each water to be treated taken from a river or lake at time t .sub.0 and time t .sub.1 . Measure turbidity, alkalinity and pH.” EN: “water to be treated” is the raw material.), and wherein the fluctuation of the element is a fluctuation of a quality of the raw water (P7:¶4: “the water quality measurement device 11 measures the turbidity, alkalinity, and pH of the water to be treated in the landing well … In rivers and lakes, turbidity increases due to temporary water increase, and alkalinity and pH may decrease. Alkalinity and pH can affect the flocculation reaction of the suspension by the flocculant. For this reason, when alkalinity and pH change with turbidity, it is preferable to determine the injection amount of the flocculant in consideration of changes in alkalinity and pH with turbidity.” And eqs 1-3 as previously cited.).

Regarding claim 8, Arimura discloses the plant operation support system according to claim 7 (in combination as shown above),
wherein the quality of the raw water includes at least one of alkalinity, pH, or turbidity (P7:¶4: “the water quality measurement device 11 measures the turbidity, alkalinity, and pH of the water to be treated in the landing well).

Regarding claim 9, Arimura discloses the plant operation support system according to claim 7 (in combination as shown above), wherein the program, when executed by the at least one hardware processor, causes the at least one hardware processor to:
acquire measurement data indicating a measurement result of the quality of raw water from an actual plant control system which controls the water treatment plant (P7:¶4: “the water quality measurement device 11 measures the turbidity, alkalinity, and pH of the water to be treated in the landing well); and
predict the fluctuation of the quality of raw water using the measurement data (P7:¶6: “In the calculation step, the turbidity (t .sub.2 ) of the water to be taken at time t .sub.2 based on the turbidity, alkalinity and pH of each water to be taken at time t .sub.0 and time t .sub.1 . The predicted values of alkalinity (t .sub.2 ) and pH (t .sub.2 ) are calculated. Turbidity (t .sub.2 ) is calculated using the above equation (1), alkalinity (t .sub.2 ) is calculated using the above equation (2), and pH (t .sub.2 ) is calculated using the above equation (3). Can be calculated.”.

Regarding claim 10, Arimura discloses the plant operation support system according to claim 7 (in combination as shown above), wherein the program, when executed by the at least one hardware processor, causes the at least one hardware processor to output prediction data indicating the predicted fluctuation of the quality of the raw water (figs 3-6 showing output of the predicted data compared with the measured data, described at pages 4 and 6.).

Regarding claim 21, Arimura discloses the plant operation support system according to claim 1 (in combination as shown above).
Arimura does not explicitly disclose wherein the irregularity is a peak in the data.
However, Bertone teaches wherein the irregularity is a peak in the data (PP240-241:§3.3:¶2: “On the other hand, the pH from the LND was found to noticeably, and unpredictably, change before the water reaches the WTP (Fig. 12). Despite these observable fluctuations and peaks in the pH at the reservoir (possibly due to algae), the pH at the WTP, after travelling for almost 8 km of pipeline, appears to typically settle in the 6.5 to 7 range.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Arimura and Yokokawa in view of the teachings of Bertone to include wherein the irregularity is a peak in the data by changing the period in view of peaks which are known to occur since this allows for correction of Arimura prediction models in view of anomalous data such as pH peaks reported in Bertone, see Yokokawa at [0083] - “For this reason, even in a case where the water level error is large and the original fresh water production quantity plan is broken, the fresh water production quantity plan can be properly modified by means of the correction”.

Regarding claims 11-12, 16-20, and 22, the claims recite the methods performed by claims 1-2, 6-10 and 21; and are rejected under the same reasoning.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Arimura, Bertone, and Yokokawa as applied to claims 1 and 11 above, and further in view of Chen (US 20140108314 A1).
Regarding claim 5, Arimura discloses the plant operation support system according to claim 1 (in combination as shown above).
Arimura does not explicitly disclose wherein when a first time range specified by the second time is different from a second time range in which the behavior of the plant is simulated, the at least one hardware processor predicts the fluctuation of the element by adjusting the first time range with respect to the second time range.
However, Chen teaches wherein when a first time range specified by the second time is different from a second time range in which the behavior of the plant is simulated, the at least one hardware processor predicts the fluctuation of the element by adjusting the first time range with respect to the second time range ([0055]-[0056]: “In one embodiment, different models may have different representations, but they may all include a common metric, which may be represented as the fitness score F. The fitness score may reflect the goodness of fit for a given time series. … a threshold may be defined and time series whose fitnesses are below that threshold may be pruned out in block 408. … While model parameters are employed to generate the prediction of future observations during online monitoring, the maximum error ~ may be employed as the threshold to check the deviation of the predicted value from the real observation. Given a large number of time series, the model may scan them one by one, learn the model parameters, and may only keep those with high fitness scores. For each selected time series, a profile { 0, F, ~}maybe built, so that its future observations may be checked based on that profile, and the model profiles may be output in block 412.” EN: by pruning the time series data, each model used for simulation is representative of the time period it best represents which is changing the time period (pruning) to match the simulation time (the time period at which the model will be used since it best predicts/simulates the data.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Arimura and Bertone in view of the teachings of Chen to include “wherein when a first time range specified by the second time is different from a second time range in which the behavior of the plant is simulated, the at least one hardware processor predicts the fluctuation of the element by adjusting the first time range with respect to the second time range” by training and using alternative models for predicting fluctuations which allows for “each model [to] cover a group of time series that follow the data property of that model” (Chen:[0055]), i.e. it allows for the choice of models in view of model fitness to determine ongoing changes in data properties (as detailed at [0056]).

Regarding claim 15, the claim recites the methods performed by claim 5; and is rejected under the same reasoning.

Response to Arguments
Claim rejection - 35 U.S.C. § 101
Applicant (P8:¶¶2-5):
In response, independent claims 1 and 11 have been amended to integrate the exception into a practical application of that exception in accordance with Prong Two of revised Step 2A. Specifically, independent claim 1 has been amended to include the technical feature "set the simulation time to be equal to or less than the second time so that the simulation end point in time does not exceed the prediction end point in time", and independent claim 11 has been amended in the same way as claim 1.
The above-described technical feature brings a technical effect that the computational load of the hardware processor can be reduced by shortening the simulation time.
Therefore, the inventions recited in amended independent claims 1 and 11 can improve the functioning of the plant operation support system, and these claims recite additional elements that integrate the exception into a practical application of that exception.
For this reason, the Applicant respectfully submits that independent claims 1 and 11 are eligible at Prong Two of revised Step 2A.
Examiner’s response:
The examiner respectfully disagrees. In particular, the argument relies on the simulation time being shorter than the prediction time and implies (by asserting improvement) that otherwise the simulation must be carried out to the end of the prediction time.
Please consider that the “simulate a behavior” and “set the simulation time” are not necessarily ordered so that the simulation time may be set after the simulation, e.g. in preparation for some other calculation or simulation.
However, assuming arguendo that the “set” simulation time is used for the simulation, the claim does not recite any particular manner of using the predicted fluctuation when simulating, i.e. the claim requires “simulate a behavior of the plant … using the fluctuation of the element that is predicted and data which is obtained from the plant”. So, for example, fluctuation at a single point in time may be used or some period of fluctuation; however, there is no claim element which dictates, nor a description in the specification of, an improved computational time by using a simulation time which is shorter than the prediction time. Also, please consider, that, on its face, this would appear to potentially use more computational resources than necessary since one is making predictions for fluctuations over a time period (the prediction time) where some of the predicted fluctuation may not be required, e.g. when the simulation itself does not rely on fluctuations which are beyond the simulation time. 
Finally, please consider that the final step requires “set the simulation time to be equal to or less than”, i.e. alternatives, and assuming, arguendo, the “set” simulation time is used for the simulation; the claim still provides the alternative of “equal to” and the reasoning provided in the argument would not apply.
For these reasons, the argument is unpersuasive.

Applicant (P9:¶¶1-2) with regard to step 2B of eligibility analysis:
Examiner: Applicant’s arguments with respect to step 2B rely on the same notion as discussed herein above; and accordingly are unpersuasive for the same reasons.

Claim rejection - 35 U.S.C. § 103
Examiner: Applicant’s arguments with respect to claim(s) 1-2, 5-12, and 15-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claims 1-2, 5-12, and 15-22 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO 2021211053 A1
Discussing using sensor data to predict performance metrics and optimize water treatment operations in view of the metrics
KIM, CHAN MOON, AND MANUKID PARNICHKUN. "Prediction of settled water turbidity and optimal coagulant dosage in drinking water treatment plant using a hybrid model of k-means clustering and adaptive neuro-fuzzy inference system." Applied Water Science 7, no. 7 (2017): 3885-3902.
Discussing a combined k-means clustering and neural networks for classifying and determining predictors and coagulant dosages in water treatment processes

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147